COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Beales and Huff
UNPUBLISHED


              Argued by videoconference


              ANTHONY ANDRE’S MACKEY
                                                                          MEMORANDUM OPINION* BY
              v.     Record No. 0043-20-3                             CHIEF JUDGE MARLA GRAFF DECKER
                                                                               JANUARY 26, 2021
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                                               Edward K. Stein, Judge

                               Charles S. Moore (Law Offices of John C. Singleton, on briefs), for
                               appellant.

                               Rosemary V. Bourne, Senior Assistant Attorney General (Mark R.
                               Herring, Attorney General, on briefs), for appellee.


                     Anthony Andre’s Mackey appeals his conviction for using a communications system to

              solicit a minor for sexual activity in violation of Code § 18.2-374.3(D). The appellant failed to

              timely file the transcripts or statement of facts necessary to the appeal pursuant to Rule 5A:8. As

              a result, we cannot reach his assignments of error. Consequently, we affirm the conviction.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        I. BACKGROUND1

       The appellant was charged with using a communications system to solicit sexual activity

from a minor whom he had reason to believe was under fifteen years of age while he was at least

seven years older. See Code § 18.2-374.3(C). Following the appellant’s bench trial, the court

convicted him of using a communications system to solicit a minor at least fifteen years old but

younger than eighteen for sexual activity in violation of Code § 18.2-374.3(D).

       After the conviction, the appellant filed a motion to reconsider. In that motion, he argued

that the “crime of using a communications system to knowingly solicit a child between the ages

of 15 and 18 is not a lessor [sic] included offense . . . [of] knowingly soliciting a child under the

age of 15.”

       On December 2, 2019, before ruling on the motion, the trial court held the sentencing

hearing. The court sentenced the appellant to ten years of incarceration, suspending eight years

and six months of that time. It entered the sentencing order on December 5, 2019.

       On December 19, 2019, the court held a hearing on the motion to reconsider and denied

it.

       The appellant noted this appeal challenging the sufficiency of the evidence to support his

conviction and the denial of his motion to reconsider. The parties filed briefs addressing these

issues. Subsequently, upon direction from this Court, the parties filed additional briefs

addressing the timeliness of the transcripts and whether they are indispensable for consideration

of the assignments of error.




       1
         In accordance with familiar principles of appellate review, we recite the facts in the
light most favorable to the Commonwealth, as the prevailing party at trial. See Hillman v.
Commonwealth, 68 Va. App. 585, 592 (2018).
                                               -2-
                                            II. ANALYSIS

          Rule 5A:8(a) requires that for a transcript to be part of the record on appeal, it must be

“filed in the office of the clerk of the trial court no later than [sixty] days after entry of the final

judgment.” Alternatively, an appellant may submit a written statement of facts in lieu of a

transcript in compliance with Rule 5A:8(c). If the appellant fails to “ensure that the record

contains transcripts or a written statement of facts necessary to permit resolution of appellate

issues, any assignments of error affected by such omission shall not be considered.” Rule

5A:8(b)(4)(ii).

          We first address what constituted the final judgment in order to determine when it was

entered and the date from which the sixty days is counted. A judgment is final if it “disposes of

the whole subject, gives all the relief contemplated, provides with reasonable completeness for

giving effect to the sentence, and leaves nothing to be done in the cause save to superintend

ministerially the execution of the order.” Prizzia v. Prizzia, 45 Va. App. 280, 285 (2005)

(quoting James v. James, 263 Va. 474, 481 (2002)). Generally, a sentencing order is considered

a final order or final judgment. See, e.g., Jefferson v. Commonwealth, 298 Va. 473, 475-76

(2020).

          In this case, the sentencing order, by its terms, did not contemplate any further

proceedings and left nothing more to be done. Cf. de Haan v. de Haan, 54 Va. App. 428, 437

(2009) (“Orders retaining ‘jurisdiction to reconsider the judgment or to address other matters still

pending in the action’ lack finality.” (quoting Super Fresh Foods Mkts. of Va. v. Ruffin, 263 Va.

555, 561 (2002))). Therefore, the sentencing order constitutes the final judgment. See

Richardson v. Commonwealth, 67 Va. App. 436, 446 (2017) (“‘A court speaks only through its

orders,’ and our interpretation of these orders is limited to their own language.” (citations

omitted) (quoting Cunningham v. Smith, 205 Va. 205, 208 (1964))).

                                                  -3-
       The trial court entered the appellant’s sentencing order on December 5, 2019.

Accordingly, based on the sixty-day window given by Rule 5A:8, the transcripts were due by

February 3, 2020. The court did not enter an order suspending or vacating the sentencing order.

Consequently, it remained the final order with no restrictions. See Rule 1:1(b) (defining “final”

“judgment, order or decree”).

       The fact that the trial court conducted a hearing to consider the appellant’s post-trial

motion to reconsider after entering the sentencing order and ultimately entered an order on

January 6, 2020, denying that motion did not extend his deadline for filing the transcripts. As a

result, the sixty-day window under Rule 5A:8 began to run on December 5, 2019, and the

transcripts were due by February 3, 2020. Neither a transcript nor a statement of facts in lieu of

a transcript was filed by that date. Instead, the transcripts were filed eleven days later on

February 14, 2020.

       Despite the finality of the order on its face, the appellant suggests that because the parties

and the trial court planned to address the motion to reconsider after sentencing, the sentencing

order left something to be done. He concludes that therefore it was not a final judgment. In

analyzing this argument, it is useful to consider Rule 1:1(a), which provides that a trial court

retains jurisdiction over a case for twenty-one days after final judgment in the case. The

Supreme Court of Virginia has made clear that “[n]either the filing of post-trial or post-judgment

motions, nor the court’s taking such motions under consideration, nor the pendency of such

motions on the twenty-first day after final judgment is sufficient to toll or extend the running of

the 21-day period prescribed by Rule 1:1.” School Bd. v. Caudill Rowlett Scott, Inc., 237 Va.

550, 556 (1989) (citations omitted). Under Caudill, a post-trial motion for reconsideration does

not defeat the finality of the sentencing order if that order does not expressly retain jurisdiction to

consider the motion or otherwise indicate that it is not final. See Wells v. Shenandoah Valley

                                                 -4-
Dep’t of Soc. Servs., 56 Va. App. 208, 213 (2010) (holding that the finality of the judgment was

not affected by a pending motion to reconsider when the “circuit court did not purport to take

any action whatsoever to modify, vacate or suspend” the final order before ruling on the motion).

       We recognize, as the appellant points out, that the motion to reconsider remained pending

at the time of the entry of the sentencing order. Nonetheless, the appellant asks this Court to

look beyond the sentencing order. We do not do so because in this case we are bound by the

axioms that a “‘court speaks only through its orders’” and this Court’s “interpretation of these

orders is limited to their own language.” See Richardson, 67 Va. App. at 446 (quoting

Cunningham, 205 Va. at 208). Accordingly, the appellant’s pending post-trial motion for

reconsideration did not affect the finality of the sentencing order, which by its very words left

nothing else to be decided and was not suspended or vacated.

       For these reasons, the sentencing order in this case was the final judgment. Because the

transcripts were not filed within sixty days of the final judgment, they are not timely and are not

part of the record on appeal.2

       We turn next to whether a transcript or a statement of facts is indispensable in addressing

the assignments of error. See generally Rule 5A:8(b)(4)(ii) (providing that if the record does not

“contain[] transcripts or a written statement of facts necessary to permit resolution of appellate

issues, any assignments of error affected by such omission shall not be considered”); Dixon v.

Dixon, 71 Va. App. 709, 716 (2020) (holding that the transcript was indispensable to resolving

two assignments of error). The appellant presents the following assignments of error on appeal:

               [I.] That the trial judge erred in denying [the] appellant’s motion
               to strike the Commonwealth’s evidence, finding [the appellant]
               guilty, and overruling [the] appellant’s motion to reconsider when

       2
          Rule 5A:8(a) allows for an extension of the transcript deadline by this Court when good
cause is shown if the appellant files a written motion within ninety days “after the entry of final
judgment.” See LaCava v. Commonwealth, 283 Va. 465, 468 (2012). However, the appellant
did not file such a motion.
                                                 -5-
               the evidence did not support the allegation in the indictment
               regarding [the] age of the victim.

               [II.] That the evidence was not sufficient to support [the] appellant’s
               conviction.

       The assignments of error challenge the sufficiency of the Commonwealth’s evidence

regarding the victim’s age and the appellant’s knowledge thereof. It is axiomatic that this

Court’s scope of appellate review is limited to the assignments of error. See Rule 5A:12(c)(1)(i)

(“Only assignments of error assigned in the petition for appeal will be noticed by this Court.”).3

The record properly before us does not contain any evidence regarding the victim’s age at the

time of the offense. We hold that a timely-filed transcript or a written statement of facts in lieu

of a transcript is indispensable to a determination of the appellant’s assignments of error. See

Smith v. Commonwealth, 32 Va. App. 766, 772 (2000); Turner v. Commonwealth, 2 Va. App.

96, 99-100 (1986).

       The appellant failed to ensure that the record contains the material necessary to permit the

Court to resolve the assignments of error he presents on appeal. See Rule 5A:8(b)(4)(ii).

Therefore, we cannot consider them and affirm the appellant’s conviction. See Browning v.

Browning, 68 Va. App. 19, 30 (2017) (holding that a Rule 5A:8 error requires affirmance rather

than dismissal because it is non-jurisdictional).




       3
          Assuming without deciding that the assignments of error also include a fatal variance or
lesser-included offense challenge, we nonetheless conclude that the transcripts are indispensable
to resolution of these issues. Without a timely-filed trial transcript, this Court is unable to
determine whether these arguments were preserved for appeal. See Code § 19.2-227 (providing
that a conviction cannot be overturned for a non-constitutional error in an indictment if the
objection was first made after the verdict was rendered); Rule 5A:18 (requiring a
contemporaneous objection); Rowe v. Commonwealth, 277 Va. 495, 501-02 (2009) (holding that
the defendant waived his lesser-included offense challenge by inviting the alleged error); Gomez
v. Commonwealth, 72 Va. App. 173, 179 (2020) (holding that a fatal variance challenge made
after the guilty verdict was too late under Code § 19.2-227).
                                                -6-
                                        III. CONCLUSION

       The appellant’s failure to timely file the transcripts precludes us from considering his

appeal. Consequently, we affirm the conviction.4

                                                                                          Affirmed.




       4
         We recognize that the appellant has the right to file a motion in this Court for leave to
pursue a delayed appeal, pursuant to Code § 19.2-321.1.
                                               -7-